Citation Nr: 0330004	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  03-03 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Thomas Gardner, appointed as 
individual representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from December 1952 to October 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  In pertinent part, the RO granted the 
veteran service connection for PTSD and assigned a 30 percent 
disability evaluation, effective from April 25, 2000.  

In September 2003, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board, 
at Central Office in Washington.  A transcript of the hearing 
has been prepared and associated with the claims folder.  On 
the date of the hearing, the veteran, assisted by his 
representative, presented additional documentary evidence, 
which was accompanied by a waiver of initial RO 
consideration.  This evidence has also been associated with 
the claims folder.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether 
the veteran's PTSD rises to the level of being productive of 
occupational and social impairment, with deficiencies in most 
areas, due to symptoms such as despondent ideation; panic 
attacks, depression affecting the ability to function 
independently, appropriately, and effectively; difficulty in 
adapting to a stressful circumstance (such as work or a work-
like setting); and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a 70 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the December 
2002 Statement of the Case (SOC), and associated 
correspondence issued since the appellant filed his claim, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  He was 
advised that, if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim in the SOC issued in 
December 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in the December 2002 SOC.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the SOC informed the appellant of the 
types of evidence which would be necessary to substantiate 
his claim, and the RO obtained certain medical records and 
opinions pertinent to the appellant's claim.  That additional 
evidence was duly considered by the RO when it issued the 
December 2002 SOC to the appellant and his representative.  
Moreover, the veteran submitted additional evidence during 
his personal hearing, along with an appropriate waiver of 
initial review below, which will be considered herein.  
Further, in response to questioning by the undersigned at the 
hearing in September 2003, the veteran and his representive 
stated that they are aware of the provisions of the VCAA, and 
are satisfied that all pertinent evidence has been secured 
and introduced into the record on appeal.

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).




II.  Factual Background

The veteran's report of separation, on DD Form 214, shows 
that he was awarded the Combat Infantryman's Badge, which 
denotes participation in combat against enemy forces.  

VA treatment records dated in March 1998 indicate that the 
veteran was referred to the Mental Health Clinic.  He 
reported a severe history of PTSD symptomatology after his 
return from the Korean war, but no recent symptomatology.  He 
presented with mild symptoms of anxiety.  The diagnoses were 
history of PTSD and questionable history of anxiety.  

VA treatment records dated from April to November 2000 show 
that the veteran participated in individual psychiatric 
sessions in the Mental Health Clinic.  In April, he was 
diagnosed with anxiety.  Pre-screening for PTSD conducted 
during that month revealed a diagnosis of PTSD.  

VA treatment records dated from January to March 2001 show 
that the veteran was seen and treated for various non-
service-connected disabilities.  There were no complaints 
noted pertinent to his service-connected PTSD.  It was noted 
however, that the veteran participated in a PTSD therapy 
group.  

The veteran was accorded a VA PTSD examination in July 2001.  
Data recorded for clinical purposes indicates that he had 
been married for fifty years, but reported that it had been a 
strained marriage.  He had three children and nine 
grandchildren.  He reported years of heavy alcohol abuse to 
"help" with sleep and bad nerves, which began after he left 
Korea.  He reported that the symptoms of PTSD had persisted 
and included depression, anxiety, feeling "nervous and 
jittery all the time," anxiety, poor sleep with nightmares, 
intrusive thoughts, and recollections from the war, 
hypervigilance, and social isolation.  Mental status 
examination revealed an adequately groomed gentleman, with an 
oxygen tank for his chronic obstructive pulmonary disease 
(COPD).  There was moderate psychomotor retardation.  His 
speech was slow, with numerous long pauses.  His mood was 
sad.  His affect was depressed and anxious.  Thought 
processes were goal directed.  His thought content was 
without delusions, hallucinations, homicidal or suicidal 
intent, or plan.  His cognition was slow but grossly intact.  
The psychiatric diagnosis was PTSD.  A global assessment of 
functioning (GAF) score of 55 was provided.  Other diagnoses 
listed were alcohol abuse, COPD, hypertension, and 
osteoarthritis.  The examiner stated that the history and 
clinical presentation were consistent with the diagnosis of 
PTSD, moderate, with chronic symptoms that had persisted for 
years.  

VA treatment records dated from July 2002 to January 2003 
show that the veteran has continued to participate in 
psychotherapy for PTSD symptomatology.  

In an undated statement of record, T.J.G., Ph.D., M.S.W. (who 
has been appointed by the veteran as his individual 
representative), stated that the veteran struggled daily to 
maintain an extremely delicate mental balance.  Dr. G. stated 
that he had been involved with several "crisis situations," 
with the veteran, which he described as "mental breakdowns" 
that required immediate hospitalization in order to prevent 
harm to the veteran and others, including his family members.  

During his September 2003 personal hearing before the 
undersigned, the veteran testified that continues to attend 
biweekly psychotherapy sessions.  The veteran's 
representative elaborated on evidence already of record, and 
evidence submitted during the hearing.  

A September 2003 report from G.O., M.D., indicates that she 
was formerly the veteran's psychiatrist.  She stated that she 
recently met with the veteran for a two-hour period in order 
to review his symptomatology, level of dysfunction, and 
impact upon his social, family, and employment life.  She 
indicated that he was experiencing profound impairment in his 
family life.  The veteran's isolation and inability to 
address stressful issues had driven a wedge between him and 
his spouse.  His interaction with his children and 
grandchildren was described as impoverished.  His affect was 
very sad and tense.  His mood was depressed.  He was very 
distressed about his inability to support his family.  He 
experienced weekly panic attacks.  He continued to experience 
nightmares, hypervigilance, and anxiety.  His concentration 
and focus were impaired.  His insight and judgment were 
impaired by depression and anxiety.  The diagnosis was PTSD, 
chronic, severe.  A GAF score of 45 was provided.  The 
examiner stated that the veteran had suffered a severe and 
debilitating form of PTSD since his return from Korea.  His 
marriage, family, social, and employment life had been 
profoundly impaired for decades.  She opined that the veteran 
was unable to obtain or retain any form of employment, and 
that the symptoms of PTSD were of such a chronic degree as to 
be unlikely to remit, even with continued treatment.  


III.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuous disagreement with the initial 
disability rating assigned.  The Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the current schedular rating criteria, effective 
November 7, 1996, PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities.  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2003).  A 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Given the exhaustive rating criteria above, and considering 
the doctrine of resolving reasonable doubt in favor of the 
veteran, the Board is of the opinion that we may increase the 
veteran's disability rating from the currently assigned 30 
percent.  Moreover, as discussed below, we believe that an 
increase to 50 percent would not be adequate in view of the 
documented symptomatology.  Finding that the current 
manifestations of the veteran's disability appear to fall 
between the severity levels warranting the 50 percent and the 
70 percent ratings, the Board will exercise our discretion to 
assign a rating of 70 percent, but no higher at this time, 
for the veteran's service-connected PTSD.


Most recently, VA treatment records and a private psychiatric 
evaluation have been added to the record, which reflect that 
the veteran's PTSD is quite severe.  The psychiatric 
evaluation documented symptoms of despondent ideation, sleep 
deprivation, panic attacks, nervousness, anxiety, and poor 
concentration, and stated that the veteran was unable to 
secure and maintain employment.  That evaluation also pointed 
out that the veteran's judgment and insight were impaired by 
depression and anxiety and his short-term memory was impaired 
by anxiety and poor concentration.  Overall, the examiner 
noted that the veteran demonstrated relatively severe PTSD 
symptoms, for which a GAF score of 45 was assigned.  A GAF 
score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The VA treatment records revealed that the 
veteran was significantly depressed to the point that his 
symptoms interfered with the activities of daily living, 
including sleeping.  

Overall, and again mindful of the reasonable-doubt doctrine, 
the Board concludes that the evidence is consistent with a 
finding that the veteran's PTSD at least approaches a level 
of disability productive of occupational and social 
impairment, with deficiencies in most areas, as demonstrated 
by findings made by competent medical professionals that the 
veteran has difficulty in adapting to stressful circumstances 
(including work or a work-like setting) and an inability to 
establish and maintain effective relationships.  Accordingly, 
applying the benefit-of-the-doubt rule, a 70 percent 
evaluation for PTSD is warranted.

With all due respect for the assertions of the veteran's able 
representative, the Board is of the opinion that the weight 
of the evidence of record reflects that a 100 percent 
evaluation for PTSD has not been warranted at any time since 
the initial grant of service connection.  The evidence 
currently on file does not document symptoms of PTSD 
consistent with total occupational and social impairment, due 
to symptoms such as gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of the 
veteran's hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of his close relatives or his 
own name.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected PTSD, as the 
Court indicated can be done in this type of case.  We, of 
course, defer to the RO to assign an effective date for the 
70 percent rating being awarded pursuant to this decision.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, has his psychiatric disability 
been more disabling than as currently rated under this 
decision.

In addition, the Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2002).  In this regard, the Board finds that there has been 
no contention and no showing by the veteran that his PTSD has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  The 
evidence reflects that the veteran is unemployable due to 
medical and psychiatric disabilities.  We note the VA 
examination findings of alcohol abuse, COPD, hypertension, 
and osteoarthritis in addition to the service-connected PTSD, 
and, in fact, the veteran appears to require constant oxygen 
supplementation due to his non-service-connected respiratory 
disability.

We, of course, make no judgment as to whether any or all of 
the non-service-connected disabilities cause unemployability, 
nor do we consider the veteran's advanced age (72).  However, 
as discussed above, the objective symptomatology of record 
does not support unemployability due to the PTSD.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board appreciates the forthright testimony of the veteran 
at his personal hearing before the undersigned, and 
appreciates as well the forceful and thorough advocacy by his 
representative.


ORDER

An increased rating to 70 percent is granted for post-
traumatic stress disorder, subject to the laws and 
regulations governing the payment of monetary awards.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



